Citation Nr: 0832051	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  02-12 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for left knee disability, 
to include arthritis, formerly considered as polyarthralgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO denied entitlement to the 
benefit sought.  The veteran timely appealed the RO's October 
2001 rating action to the Board. 

In April 2008, the Board remanded the instant claim to the 
Appeals Management Center (AMC).  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration.  In its April 2008 remand, the Board 
noted that when the claim was previously before it in April 
2006, the issue was re-characterized to reflect the veteran's 
February 2003 withdrawal of her claim for polyarthralgia, to 
include as due to an undiagnosed illness.  She specified, 
however, that she wished to continue a claim for service 
connection for arthritis as directly related to her military 
service.  In February 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge at the Board in 
Washington, DC.  At that time, the veteran testified that the 
joints involved in her claim were the knees.  In April 2006, 
the Board directed the AMC to examined the veteran and 
consider service connection for arthritis of the knees, 
including compliance with VA's duty to assist under the 
Veterans Claims Assistance Act of 2000 (VCAA).  

By a December 2007 rating action, the AMC granted service 
connection for right knee degenerative arthritis and for a 
separate subluxation disability.  The AMC continued the 
denial of service connection for any left disability.  Thus, 
because there has been a full grant of benefits with regard 
to the right knee disability, the sole issue remaining on 
appeal is that of entitlement to service connection for a 
left knee disability.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim); Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if the RO 
grants the benefit sought on appeal, or the veteran withdraws 
the appeal).  


FINDING OF FACT

A chronic left knee disability was not shown in service, 
arthritis was not manifested within one year of service 
discharge, and there is a lack of evidence of continuity of 
symptomatology thereafter.  The preponderance of the evidence 
is against a finding that any current left knee disability 
had its onset in service.


CONCLUSION OF LAW

A left knee disability, to include arthritis, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  The proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  The veteran should be informed as to what portion of 
the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide.  
With regard to the service connection issue decided below, VA 
provided the veteran with pre-adjudication notice in letters, 
dated in January and March 2001.  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice was provided to the veteran in a May 
2008 letter.  

Regarding VA's duty to assist the appellant with her service 
connection claim, relevant service treatment records, post-
service private and VA medical reports, and written 
submissions and hearing testimony statements of the veteran 
have been associated with the claims file.  To this end, and 
as noted in the Introduction, in April 2008, the Board 
remanded the instant claim for a VA examination to determined 
the nature and etiology of any currently present left knee 
disability.  In May 2008, VA examined the veteran and the 
examining physician provided an opinion as requested by the 
Board's April 2008 directive.  A copy of the May 2008 VA 
examination report has been associated with the claims file.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the veteran's service connection claim 
discussed in the decision herein below. 

II.  Relevant Laws and Regulations

       Service Connection-general criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
       
       Presumptive Service Connection Criteria

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
arthritis is to a degree of 10 percent within one year from 
the date of termination of service, establishes a rebuttable 
presumption it was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

III.  Analysis

The veteran asserts that he developed a chronic left knee 
disability as a result of the physical demands caused by her 
job as a machinist's mate aboard the USS SHENANDOAH, such as 
running on the hard decks and having to constantly ascend 
ladders.  She maintains that she saw a corpsman when her knee 
would swell, who told her to take it easy and gave her 
aspirin.  See February 2006 Board hearing transcript (T.) at 
pages (pgs.) 9-12.  The veteran maintains that she did not 
sustain any specific trauma to her left knee during service.  
Id. at pgs. 11-12.  She asserts that she has had continual 
left knee pain since military service. 

On the question of current diagnosis, post-service VA and 
private examination and treatment records show that in March 
2001, VA initially clinically diagnosed as having 
degenerative joint disease and polyarthralgia.  See March 
2001 VA orthopedic examination report.  Subsequent private 
and VA treatment and examination and reports contain 
diagnoses of patellar chondromalacia with the possibility of 
loose body and hypertrophic sinusitis on the left knee and 
left knee subluxating patella with chondromalacia and torn 
medial meniscus.  See August 2006 report, prepared by J. J. 
Y., M. D. and May 2008 VA orthopedic examination report, 
respectively.  

On the question of whether the veteran sustained any in-
service trauma or injury to the left knee, or incurred any 
chronic left knee disability during service, her military 
entrance examination was negative for complaints, findings, 
or diagnosis of left knee problems.  Dental Health 
Questionnaires taken throughout the veteran's period of 
military service reflect that she denied ever having had 
arthritis and painful joints.  Likewise, a September 1993 
service separation examination report reflects that the 
veteran's lower extremities were evaluated as "normal."  On 
a September 1993 Report Of Medical History, the veteran 
denied ever having had "trick" or locked knee or arthritis, 
or bone, joint or other deformity.  

Limited records from the veteran's reserve service include a 
June 1996 Report of Medical History showing that she denied 
ever having had a history of "trick" or locked knee or of 
arthritis or any bone, joint or other deformity.  A March 
1997 report contains a notation that the veteran had 
complained of having "problems" with her knees.  The 
examining physician noted that the veteran was very 
physically active, and that she had seen a private 
orthopedist, who performed x-rays and administered a steroid 
shot.  It was documented that the veteran was still 
physically active, but that she was not running.  A diagnosis 
with respect to the left knee was not entered. 

On the question of whether symptoms were continuous after 
service separation, post-service VA and private examination 
and treatment records show that the veteran initially sought 
treatment for her left knee in March 2001-eight years after 
service separation and just a few short months after she had 
filed a claim for VA compensation for said disability 
(originally claimed as severe joint pain/arthritis) with the 
RO in December 2000.  As noted previously herein, in March 
2001, VA initially clinically diagnosed as having 
degenerative joint disease and polyarthralgia.  See, March 
2001 VA orthopedic examination report.  

On the question of relationship of currently-diagnosed left 
knee disability to the veteran's period of military service, 
this exact question was slated to a VA examiner in May 2008.  
A review of said VA examination report reflects that it 
contains a history with respect to the left knee as provided 
by the veteran, which is consistent with that previously 
reported herein.  After a review of the claims file and a 
physical evaluation of the veteran's left knee, the May 2008 
VA examiner concluded that the veteran had a diagnosis of 
left knee subluxing patella with chondromalacia and torn 
lateral meniscus that is "at least as likely as not related 
to trauma or injury while in the service."  See May 2008 VA 
examination report.  The probative value of such opinion is 
dependent upon the accuracy of the history relied upon, 
including the history as reported by the veteran.  In this 
case, the weight of the evidence does not demonstrate-and 
the veteran does not contend otherwise-that she sustained 
any in-service trauma or injury to her left knee.  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, the Court has held that, without 
a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  

The problem with this medical opinion is that at the February 
2006 hearing before the undersigned, the veteran testified 
she had sustained no injury to her left knee during service.  
See Transcript at pgs. 11-12.  When asked if she received 
treatment for her knee in service, she stated she took Advil.  
Id. at pg. 12.  She also testified she saw a corpsman for her 
knee and was told to "take it easy."  Id.  The veteran was 
asked if she was ever prescribed any medication for her knee 
in service, and she stated no.  Id. at pg. 13.  However, at 
the May 2008 VA examination, the veteran reported she had 
received an injection in her knee during service and had been 
diagnosed with chondromalacia.  This is not an accurate 
statement by many means.  Not only does it go against her 
testimony, which was conducted under oath, it goes against 
the service medical records, which fail to show any 
complaints of knee problems during service, and which show 
she specifically denied any past history of knee problems at 
the time she separated from service.  Statements made 
contemporaneous to service are accorded far more probative 
value than statements made 15 years after discharge from 
service.  The Board accords the statements the veteran made 
at the May 2008 examiner no probative value.  

It is clear that the examiner based his opinion not only on a 
review of the claims file but on history provided by the 
veteran which the Board has determined is wholly inaccurate 
and lacking in any credibility.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  As a result, the Board has 
accorded no probative value to the May 2008 medical opinion.

In the August 2008 informal hearing presentation, the 
veteran's representative pointed out that VA could not ignore 
a medical opinion solely on the basis that it was based on 
history relayed by the veteran, citing to Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  This is a correct 
statement.  As the Court explained in Coburn v. Nicholson, 19 
Vet. App. 427 (2006), however, reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  Here, the Board has found that the veteran 
lacks credibility in her report of history that she provided 
at the May 2008 opinion.  This determination is within the 
Board's purview.  

There is no other opinion that is supportive of the veteran's 
claim.  On the contrary, VA clinicians in June and November 
2001 have suggested that x-ray evidence of mild degenerative 
arthritis of the veteran's left knee was consistent with her 
age and might have been exacerbated by her dancing (at one 
time, the veteran was employed as a ballroom-dance 
instructor), respectively.  See VA outpatient reports, dated 
in June and November 2001, respectively.

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for left 
knee disability.  In support of the foregoing, the Board 
first observes that the veteran's service treatment records 
are negative for complaints, findings, symptoms, or diagnosis 
of any left knee pathology, and do not confirm reports of in-
service trauma or injury to the left knee, and the appellant 
does not contend otherwise.  The first post-service objective 
evidence of any left knee pathology was not until March 2001, 
when the veteran was diagnosed with degenerative joint 
disease of the both knees and polyarthralgia.  See March 2001 
VA examination report.  Notably, the March 2001 diagnosis 
referable to the left knee is more than eight years following 
the veteran's discharge from service in 1993, and is evidence 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  In addition, there is no evidence of arthritis of 
the left knee manifesting to a compensable degree within a 
year of the veteran's discharge from service in 1993 to 
warrant an award of service connection on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309 (2007).

With regard to direct service connection for left knee 
disability, as the analysis above reflects, the Board finds 
the May 2008 VA examiner's favorable opinion lacks probative 
evidence on the question of a relationship between the 
veteran's currently diagnosed left knee disability and her 
period of military service; and there is no opinion that is 
supportive of the veteran's claim. 

For these reasons, the Board finds that the weight of the 
credible evidence is against a finding that any left knee 
disability is the result of a disease or injury in service.  
The preponderance of the evidence is against the claim for 
service connection for a left knee disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for left knee disability, to include 
arthritis, formerly considered as polyathralgia, is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


